Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 1 of 8 PageID #: 12912




                         Exhibit A
Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 2 of 8 PageID #: 12913


Request 1 (DACA and Advance Parole Requests from Nov. 14 - Dec. 31, 2020)*
Form I-821D, Consideration of Deferred Action for Childhood Arrivals
Form I-131, Application for Travel Document
Receipts, Adjudications, Approvals, Denials, Rejections
November 14, 2020 - December 31, 2020
Form Type                          Receipts1          Adjudications2             Approvals3           Denials4             Rejections5

DACA - Initial6                             2,713                   295                    174                   121                   369
DACA - Renewal7                            28,821                62,170                 61,844                   326                 2,842
DACA I-131 Filing8                            163                     0                      0                     0                    25


* This chart responds to the Court's Dec. 4, 2020 Order at p. 5 for "(1) The number of first-time DACA applications received, adjudicated,
approved, denied, and rejected from November 14 until December 31, 2020; (2) the number of renewal requests received, adjudicated,
approved, denied, and rejected over that time period, and (3) the number of advance parole requests received, adjudicated, approved,
denied, and rejected over that time period."

Reference(s):
1
    The number of requests or applications received and entered into a case-tracking system during the reporting period.
2
    The number of requests or applications approved or denied during the reporting period.
3
    The number of requests or applications approved during the reporting period.
4
    The number of requests or applications denied during the reporting period.
5
  The number of requests or applications rejected during the reporting period. See footnote 4 below.
6
  Cases marked as a DACA Initial request in the electronic systems as of the query date. This may include some I821D renewal requests
where the requestor's previous DACA had expired more than 1 year ago or the previous DACA was terminated. System limitations prevent
USCIS from being able to segregate such DACA requests categorized as "initials" from those that were filed by individuals seeking DACA
for the first-time.
7
  Cases marked as a DACA Renewal request in the electronic systems as of the query date.
8
    Cases marked as a I-131 Advance Parole application based on DACA in the electronic systems as of the query date.


Note(s):

1) Some petitions/applications/requests approved or denied may have been received outside the reporting period.

2) The report reflects the most up-to-date estimate available at the time the database is queried.
3) Counts may differ from those reported in previous periods due to system updates and post-adjudicative outcomes.
4) Data on advance parole requests may be incomplete with respect to applications for an advance parole document submitted at USCIS
field offices in person in emergency situations. For applications submitted at USCIS field offices, USCIS does not systematically maintain
information about rejected applications, and for denied and approved applications does not systematically capture that the request is
from a DACA recipient.
5) USCIS is currently updating its pre-9/5/2017 DACA I-131 (advance parole) procedural guidance and training materials. The agency
anticipates that officer training will be completed and adjudications of applications will begin before the end of January 2021.



Source:
Department of Homeland Security, U.S. Citizenship and Immigration Services, Office of Performance and Quality
CLAIMS3 & ELIS, queried January 4, 2021, TRK 6773.
Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 3 of 8 PageID #: 12914




                          Exhibit B
Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 4 of 8 PageID #: 12915


Request 2.1 (DACA First-Time Requests Rejected Under Wolf Memo)*
Form I-821D, Consideration of Deferred Action for Childhood Arrivals
DACA Initials
Rejected Pursuant to the Wolf Memorandum
June 30, 2020 - December 4, 2020
Form Type                                        Rejections1                                         Rejections in Subclass2

DACA - Initial                                                               4,383                                                      0

* This chart responds to the request in the Court's December 4, 2020 Order at p. 5 for "(1) the number of first-time applications for
consideration of deferred action under DACA received and rejected pursuant to the Wolf Memorandum;…The Government shall ensure
that this data includes all persons in the certified Subclass defined in the court's November 14 Memorandum & Order, and shall also
provide those metrics as applied to the Subclass, broken out from the total. See Batalla Vidal , 2020 WL 6695076 at *13." See also Note 3
below.
Reference(s):
1
    The number of requests rejected pursuant to the Wolf Memorandum during the reporting period.
2
 The number of requests rejected pursuant to the Wolf Memorandum during the reporting period for individuals in the subclass defined
by Batalla Vidal , 2020 WL 6695076 at *13.


Note(s):
1) The report reflects the most up-to-date estimate available at the time the database is queried.
2) Counts may differ from those reported in previous periods due to system updates and post-adjudicative outcomes.
3) The subclass is defined as, “All persons who had an application for deferred action through DACA, whether an initial or renewal,
pending at USCIS on any date between June 30, 2020, and July 28, 2020, that have not been or will not be adjudicated in accordance with
the 2012 Napolitano Memo.” Under standard USCIS practice for reporting statistics, filings are considered “pending” if they have been
accepted by USCIS and have not been approved, denied, or otherwise closed. “Pending” does not including filings that were received at a
USCIS lockbox and then rejected.


Source:
Department of Homeland Security, U.S. Citizenship and Immigration Services, Office of Performance and Quality
CLAIMS3 & ELIS, queried January 4, 2021, TRK 6773.
Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 5 of 8 PageID #: 12916




                         Exhibit C
Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 6 of 8 PageID #: 12917


Request 2.2 (DACA Renewal and Employment Authorization Grants for One-Year Under Wolf Memo)*
Form I-821D, Consideration of Deferred Action for Childhood Arrivals
Form I-765, Application for Employment Authorization
DACA Renewals, Renewal EADs and Replacement EADs
1 Year Grants Pursuant to the Wolf Memorandum
July 28, 2020 - December 4, 2020
Form Type                                                       Approvals1                               Approvals in Subclass2

DACA - Renewal                                                                        68,328                                                 0
I765 C33 EAD Renewal/Replacement                                                      68,310                                                 0

*This chart responds to the Court's request in its December 4, 2020 Order at p. 5 for "…(2) the number of DACA renewal applications and
applications for EADs that were granted for a period of only one year pursuant to the Wolf Memorandum; …The Government shall ensure
that this data includes all persons in the certified Subclass defined in the court's November 14 Memorandum & Order, and shall also
provide those metrics as applied to the Subclass, broken out from the total. See Batalla Vidal, 2020 WL 6695076 at *13." See also Note 4
below.
Reference(s):
1
    The number of applications or requests approved for 1 year period pursuant to the Wolf Memorandum during the reporting period.
2
  The number of applications or requests approved for 1 year period pursuant to the Wolf Memorandum during the reporting period for
individuals in the subclass defined by Batalla Vidal , 2020 WL 6695076 at *13.


Note(s):
1) Some applications/requests approved may have been received outside this reporting period.
2) The report reflects the most up-to-date estimate available at the time the database is queried.
3) Counts may differ from those reported in previous periods due to system updates and post-adjudicative outcomes.
4) The subclass definition refers to individuals with a pending DACA request in a specified time period “that have not been or will not be
adjudicated in accordance with the 2012 Napolitano Memorandum.” As of the time the database was queried, USCIS databases reflect
that all one-year grants of DACA pursuant to the Wolf Memorandum have been extended to two years and therefore have been
“adjudicated in accordance with the 2012 Napolitano Memorandum.”


Source:
Department of Homeland Security, U.S. Citizenship and Immigration Services, Office of Performance and Quality
CLAIMS3 & ELIS, queried January 4, 2021, TRK 6773.
Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 7 of 8 PageID #: 12918




                         Exhibit D
Case 1:16-cv-04756-NGG-VMS Document 361-1 Filed 01/04/21 Page 8 of 8 PageID #: 12919


Request 2.3 (DACA Advance Parole Requests Under Wolf Memo)*
Form I-131, Application for Travel Document
Receipts, Approvals, Denials, Rejections
Pursuant to Wolf Memorandum
July 28, 2020 - December 4, 2020
Data Type                           Receipts1                Approvals2                 Denials3                Rejections4

Total Counts                                      529                         1                        0                      125
                       5
Counts in Subclass                                  0                         0                        0                        0


*This chart responds to the Court's request in its Dec. 4, 2020 Order at p. 5 for "…(3) the number of advance parole requests
received, approved, denied, and rejected pursuant to the Wolf Memorandum. The Government shall ensure that this data
includes all persons in the certified Subclass defined in the court's November 14 Memorandum & Order, and shall also provide
those metrics as applied to the Subclass, broken out from the total. See Batalla Vidal, 2020 WL 6695076 at *13." See also Note
7 below.

Reference(s):
1
    The number of applications received and entered into a case-tracking system during the reporting period.
2
    The number of applications approved during the reporting period.
3
    The number of applications denied during the reporting period.
4
    The number of requests or applications rejected during the reporting period.
5
    The subclass is defined by Batalla Vidal, 2020 WL 6695076 at *13.


Note(s):
1) Some petitions/applications/requests approved or denied may have been received outside this reporting periods.
2) The report reflects the most up-to-date estimate available at the time the database is queried.
3) Counts may differ from those reported in previous periods due to system updates and post-adjudicative outcomes.
4) Only Cases marked as a I-131 Advance Parole application based on DACA in the electronic systems as of the query date are
included in this report.
5) Data on advance parole requests may be incomplete with respect to applications for an advance parole document submitted
at USCIS field offices. For applications submitted at USCIS field offices, USCIS does not systematically maintain information about
rejected applications, and for denied and approved applications does not systematically capture that the request is from a DACA
recipient.
6) The low number of approval and denials (completions) reflects the fact that the guidance materials needed for USCIS
adjudicators to fully operationalize the advance parole portions of the Wolf and Edlow memos had not been finalized by the
time the Court issued its November 14 Decision and December 4 Order vacating the Wolf Memo.
7) The subclass is defined as, “All persons who had an application for deferred action through DACA, whether an initial or
renewal, pending at USCIS on any date between June 30, 2020, and July 28, 2020, that have not been or will not be adjudicated
in accordance with the 2012 Napolitano Memo.” Under standard USCIS practice for reporting statistics, filings are considered
“pending” if they have been accepted by USCIS and have not been approved, denied, or otherwise closed. “Pending” does not
including filings that were received at a USCIS lockbox and then rejected.


Source:
Department of Homeland Security, U.S. Citizenship and Immigration Services, Office of Performance and Quality
CLAIMS3 & ELIS, queried January 4, 2021, TRK 6773.
